Citation Nr: 1101199	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to November 
1985, from September 1989 to April 1990, from May 1999 to 
September 1999, and from March 2003 to September 2003.  The 
Veteran also had intermittent and subsequent periods of service 
in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In October 2010, the Veteran testified at a video 
hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified at a hearing before the undersigned that he 
had surgery on his right knee and his reserve component and 
active duty service aggravated this pre-existing disability.  

In this regard, while post-July 1997 reserve component and 
service treatment records make reference to both the July 1997 
right knee surgery and a subsequent 2002 right knee surgery, the 
medical records showing the Veteran's condition before, during, 
and after these surgeries do not appear in the claim's file.  
Therefore, the Board finds that a remand to obtain these records 
is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the veteran to 
attempt to obtain them).  It is noted that the record was held 
open for thirty days following his hearing for the claimant to 
provide outstanding records to the Board; however, these records 
were not submitted.  Nevertheless, while the appeal is in remand 
status another attempt should be made to obtain and associate 
relevant records with the claim's file.  Id. 

The Board notes that evidence on file shows that in July 1997 the 
Veteran had right knee surgery and this surgery pre-dated some 
reserve service as well as his May 1999 to September 1999 and 
March 2003 to September 2003 periods of active duty.  The record 
also appears to show that the Veteran had a second right knee 
surgery in 2002 that pre-existed his period of active duty from 
March to September 2003.  

While the appeal is in remand status, the Veteran should also be 
provided with a VA examination to obtain a medical opinion as to 
whether his pre-existing right knee disorder was aggravated by 
service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the appeal is in remand, status the Veteran should be 
provided updated Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), in accordance with 
38 U.S.C.A. § 5103 (West 2002) which includes notice of the laws 
and regulations governing aggravation because the existing record 
does not show that he was provided with such notice.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, after obtaining 
authorizations from the Veteran, should 
obtain and associate with the record all of 
his treatment records surrounding his July 
1997 and 2002 right knee surgeries as well 
as the right knee private treatment records 
he testified about at his October 2010 
hearing.  All actions to obtain the 
requested records should be documented 
fully in the claim's file.  If any of the 
records cannot be located or no such 
records exist, the Veteran should be 
notified of this fact. 

2.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded an orthopedic examination.  The 
claim's folder is to be provided to the 
examiner for review in conjunction with the 
examination and the examiner should note in 
his examination report that he had reviewed 
these records.  After a review of the 
record on appeal and an examination of the 
claimant, the examiner should provide 
answers to the following questions:

a. Is it at least as likely as 
not that the Veteran's right knee 
disorder, which required surgery 
in 1997 and  2002, was 
aggravated  by any subsequent 
service ?

b. If the examiner concludes that 
the Veteran's right knee disorder 
was aggravated by service, the 
examiner should provide a base-
line as to the severity of the 
right knee disorder before being 
aggravated by his military 
service.

Note:  In providing answers to the above 
questions, the examiner should comment on 
the January 1998 reserve component 
treatment record that documents his 
complaints and treatment for right knee 
swelling following surgery.

3.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2010) which 
notice includes, among other things, notice 
of the laws and regulations governing 
aggravation including 38 U.S.C.A. §§ 1111, 
1131, 1132, 1153; 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2010); VAOPGCPREC 3- 2003; 
Wagner, supra; Davis, supra; Cotant, supra; 
Vanerson, supra; Laposky, supra. 

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether the Veteran's right knee disorder 
was directly caused by his pre-1997 periods 
of active duty and reserve component 
service and whether it was permanently 
aggravated by his post-1997 periods of 
active duty and reserve component service.  

5.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of all the evidence received 
since the July 2008 statement of the case, 
and any evidence not received, and all 
applicable laws and regulations considered 
pertinent to the issue currently on appeal 
including the laws and regulations 
governing aggravation including 38 U.S.C.A. 
§§ 1111, 1131, 1132, 1153; 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2010); VAOPGCPREC 
3- 2003; Wagner, supra; Davis, supra; 
Cotant, supra; Vanerson, supra; Laposky, 
supra.  A reasonable period of time should 
be allowed for response before the appeal 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

